Citation Nr: 1743775	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-39 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for a skin disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to March 1977, and from August 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and the Appeals Management Center respectively.  

This matter was remanded by the Board in August 2016 for further development including an additional VA examination of the Veteran's skin condition during a period of flare-ups.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's skin disability has affected more than 40 percent of his entire body or more than 40 percent of exposed areas affected. 

2.  The preponderance of the evidence is against a finding the Veteran has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for the Veteran's skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes (DCs) 7813, 7806 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination in September 2016.  Accordingly, the Board will address the merits of the claim.

Entitlement to an initial disability rating in excess of 30 percent for a skin disability  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran has been diagnosed with tinea corporis, and the applicable diagnostic code is DC 7813.  Under DC 7813, tinea corporis is rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  In this case, the Board finds that the predominant disability is dermatitis as there is (1) no evidence of disfigurement of the head, face, or neck and (2) no evidence of scarring consistent with a rating greater than 30 percent under applicable DCs for scars.  Therefore, the Board evaluates the Veteran's skin disability under DC 7806.

Under DC 7806, the Veteran's skin disability is rated initially at 30 percent.  In order to qualify for a higher rating of 60 percent, DC 7806 requires that the skin disability (1) affects more than 40 percent of the entire body, or (2) more than 40 percent of exposed areas affected, or (3) that it requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.  

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran's skin disability affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  A May 2010 VA skin examiner found that the Veteran's skin condition affected no exposed areas, but it affected greater than 5 percent but less than 20 percent the total body.  However, while the examiner noted that the Veteran had exacerbations of the condition at times, the examiner did not assess the severity of the skin condition during such flare-ups.  Accordingly, the Board remanded this matter in August 2016 for an opinion assessing the severity of the condition during a flare-up.  

In September 2016, the Veteran was examined again during a time when the skin condition was flaring-up relative to the prior examination.  The September 2016 VA skin examiner found multiple erythematous-brownish scaly patches over the Veteran's back, both buttocks, the groin, and the scrotum.  The examiner opined that that Veteran's skin condition affected no exposed areas, but it affected between 20 to 40 percent of the total body.  Accordingly, the AOJ granted an increased initial disability rating of 30 percent.  See October 2016 Rating Decision.  The Board notes that there is no evidence or contention from the Veteran that supports a finding that his skin condition has affected more than 40 percent of exposed areas or more than 40 percent of the total body at any time including during flare-ups.  See January 2017 Appellant's Brief.  

The Board also finds that the preponderance of the evidence is against a finding that the Veteran's skin disability required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.  The evidence of record shows that the Veteran has been using topical medications including ketoconazole cream (2 percent) daily as well as constant or near constant use of betamethasone dipropionate (.05 percent)/clotrim (1 percent), a corticosteroid cream.  See, e.g., September 2016 VA skin examination.  The Board notes that there is no evidence or contention from the Veteran that the Veteran's skin disability requires a systemic therapy, and there is no evidence or contention in the record that the topical medication is used systemically.  See January 2017 Appellant's Brief.  

The Board finds no medical opinion evidence supporting a finding that the skin condition more nearly approximates a 60 percent rating, and neither the Veteran nor his representative have indicated further development is necessary or that the September 2016 VA examiner's opinion is inadequate.  See January 2017 Appellant's Brief.  Therefore, the Board gives great probative weight to the September 2016 examiner's opinion and finds that the preponderance of the evidence is against a finding that the Veteran's disability picture for his skin disability more nearly approximates a 60 percent rating.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for a skin disability is denied.   





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


